EX-99.B5.a. Application Allianz Life Insurance Company of New York Home Office: New York, NY Administrative Office: NW 5990 PO Box 1450 Minneapolis, MN 55485-5990 [Allianz VisionSM] Variable Annuity Application Individual flexible purchase payment variable deferred annuity application. Issued by Allianz Life Insurance Company of New York (Allianz Life of NY), New York, NY [GA] 1.Account registration Ownership is■Individual ■Qualified plan ■Custodian ■Trust (Include the date of trust in the name.) ■Charitable Trust ■Other Owner Individual Owner first name MI Last name Jr., Sr., III Non-individual owner name (Attach Non- Individual Ownership form or Qualified Plan Acknowledgement form if applicable.) Social Security Number or Tax ID Number Mailing address Email address City State ZIP code Home telephone number Street address (required if a PO Box was used for mailing address) City State ZIP code Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Joint Owner First name MI Last name Jr., Sr., III Mailing address Email address City State ZIP code Telephone number Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Relationship to Owner Social Security Number Annuitant (Complete if different from Owner.) First name MI Last name Jr., Sr., III Mailing address Email address City State ZIP code Telephone number Street address (required if a PO Box was used for mailing address) City State ZIP code Gender ■Male Social Security Number Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No F60001-NY02 Page 1 of 8 [(R-9/2012)] 2.Purchase Payment (This section must be completed.) Make check payable to Allianz Life® of NY Source of purchase payment. Select only one. ■Nonqualified ■Qualified Account type(s) at prior carrier:(e.g. 403B, IRA, 401K, etc.) Select and complete all that apply below. ■Purchase Payment enclosed with application. (Include replacement forms if required.) Amount enclosed: $ ■This Contract will be funded by a 1035 exchange, tax qualified transfer/rollover, CD transfer, or mutual fund redemption facilitated by Allianz Life of NY. (Include replacement/transfer forms if required.) Expected amount: $ ■This Contract will be funded by funds not requested or facilitated by Allianz Life of NY. (Include replacement forms if required.) Expected amount: $ 3.Plan specifics (This section must be completed to indicate how this Contract should be issued. These are the only available options.) Nonqualified: ■ Qualified IRA: ■IRA: ■Roth IRA ■SEP IRA ■Roth conversion (Contribution for tax year)) Qualified plans: ■401 ■401 one person defined benefit 4.Replacement (This section must be completed.) Do you have existing life insurance or annuity contracts? . . ■Yes ■No Will the annuity contract applied for replace or change existing contracts or policies?. ■Yes ■No The Registered Representative must answer the replacement questions in section 11 of this application and complete the attached Appendix 11, and include any other appropriate forms. 5.Contract options - Must select only one ■Base Contract (no additional cost) ■Bonus Option During the accumulation phase, a 6% bonus will be credited with each Purchase Payment made prior to the Contract owner’s attained age 81. The bonus will be created on the date the Purchase Payment is allocated to the Contract. After a withdrawal of purchase payments, a bonus is only applicable to additional Purchase Payment amounts in excess of an previous Purchase Payments withdrawn. This option is only available at issue. Once you select this option, you can not cancel it. The additional M&E charge for the Bonus Option 0.50%. The Bonus Option carries a higher and longer withdrawal charge. If this option is not selected, no additional cost will apply. 6.Optional death benefit ■Maximum Anniversary Death Benefit This option locks in annual contract value gains to provide an increased death benefit during the Accumulation Phase. The death benefit provided by the maximum anniversary death benefit may be equal to but will never be less than the traditional death benefit available under the base contract. You must select either the Investment Protector, Income Protector, or Income Focus with this option. This option is only available at issue. Once you select this option, you can not cancel it. The additional M&E charge for maximum anniversary death benefit during the Accumulation Phase-.30%. If this option is not selected, no additional cost will apply. The contract will provide the traditional death benefit at no additional charge. F60001-NY02 Page 2 of 8 [(R-9/2012)] 7.Other benefits - May select only one ■No Additional Benefit (No additional cost) ■Investment Protector The additional rider charge for the Investment Protector 0.95%. Number of years to the initial Target Value Date ■Income Protector (Complete Covered Person(s) information below.) The additional rider charge for the Income Protector 1.20% for single payment and 1.20% for joint payment. ■Income Focus(Complete Covered Person(s) information below.) The additional rider charge for the Income Focus 1.30% for single payment and 1.30% for joint payment. Please see the Investment Protector; Income Protector and Income Focus riders for information on how each benefit is affected by additional Purchase Payments and partial withdrawals, and when each benefit terminates. Covered Person(s) information - Select one. ■Single Lifetime Plus Payments or Income Focus Payments: Name This person is: (check one) ■Owner ■Joint Owner ■Annuitant, if owned by anon-individual Date of birth: // Gender: ■Male ■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that I being submitted. ■Drivers’ license ■ Certificate of birth ■Passport ■Other OR ■Joint Lifetime Plus Payments or Income Focus Payments: First Covered Person’s name Date of birth: // Gender: ■Male ■Female Social Security Number: Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that I being submitted. ■Drivers’ license ■ Certificate of birth ■Passport ■Other This person is: (check one) ■Owner ■Joint Owner ■Annuitant, if owned by a non-individual ■Sole primary Beneficiary (individually owned qualified and nonqualified) ■Sole contingent Beneficiary (401 qualified plan, custodial IRA) Second Covered Person’s name Relationship to first Covered Person: Date of birth: // Gender: ■Male ■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognized identification that includes the Covered Person(s) date of birth. Select the form of identification that I being submitted. ■Drivers’ license ■ Certificate of birth ■Passport ■Other This person is: (check one) ■Owner ■Joint Owner ■Sole primary Beneficiary (individually owned qualified and nonqualified) ■Sole contingent Beneficiary (401(a) qualified plan, custodial IRA) By selecting the Investment Protector, Income Protector, or Income Focus, I acknowledge that my selections of Investment Options are restricted as described in the rider and that Allianz Life of NY will reallocate my Contract Value in accordance with the asset allocation and transfer provisions in the rider. On each Quarterly Anniversary we will automatically readjust your balance in all of your selected Investment Options according to your future allocation instructions and your rider restrictions. If you add Investment Protector, Income Protector or Income Focus to your Contract after the issue date, we will ask you to reallocate your Contract Value to comply with current restrictions. We will not add our selected benefit to your Contract until you have reallocated your Contract Value to comply with the restrictions. These Investment Options allocation and transfer restrictions terminate when your selected benefit terminates. F60001-NY02 Page 3 of 8 [(R-9/2012)] 7.Other benefits - May select only one (continued) Income Protector or Income Focus may have limited usefulness in connection with contracts funding tax-qualified arrangements because partial withdrawals may be necessary to satisfy required minimum distribution rules. Partial withdrawals may proportionately reduce the guaranteed values provided by your selected benefit or cause the benefit to terminate. If the contract for which our are applying would fund a tax-qualified arrangement, you should consider whether the income benefit is appropriate for our circumstances. You should consult your tax advisor. 8. Dollar cost averaging (Optional) - Not available with Income Focus •Select a 6 month or 12 month DCA program only if you wish to participate in dollar cost averaging. •100% of your initial Purchase Payment will be applied to the DCA Money Market Account. •Your selections in the Investment Options section need to meet any restrictions for the benefit selected. ■6 month ■12 month 9.Investment Option allocations You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). Your are allowed 12 free transfers each contract year. This applies to transfers before and after the income date. Please see the current prospectus for Investment Option requirements. Income Focus Investment Options – You may select up to 8 Investment Options. Fund of Funds Specialty % AZL® MVP Balanced Index Strategy Fund % AZL® MVP BlackRock Global Allocation Fund % AZL MVP FusionSM Balanced Fund % AZL® MVP Franklin Templeton Founding Strategy Plus Fund % AZL MVP FusionSM Moderate Fund % AZL® MVP Invesco Equity and Income Fund % AZL® MVP Growth Index Strategy Fund % PIMCO VIT Global Multi-Asset Managed Volatility Portfolio Total of % (must equal 100%) Income Protector Investment Options – You may select up to 15 Investment Options. Fund of Funds Cash Equivalent % AZL® MVP Balanced Index Strategy Fund % AZL® Money Market Fund % AZL MVP FusionSM Balanced Fund % AZL MVP FusionSM Moderate Fund Specialty % AZL® MVP Growth Index Strategy Fund % AZL® MVP BlackRock Global Allocation Fund % AZL® MVP Franklin Templeton Founding Strategy Plus Fund High Yield Bonds % AZL® MVP Invesco Equity and Income Fund % PIMCO VIT High Yield Portfolio % Franklin Income Securities Fund % PIMCO VIT All Asset Portfolio Intermediate-Term Bonds % PIMCO VIT Global Multi-Asset Managed Volatility Portfolio % Franklin U.S. Government Fund % PIMCO VIT Unconstrained Bond Portfolio % PIMCO VIT Global Advantage Strategy Bond Portfolio % PIMCO VIT Real Return Portfolio % PIMCO VIT Total Return Portfolio %Templeton Global Bond Securities Fund Total of % (must equal 100% F60001-NY02 Page 4 of 8 [(R-9/2012)] 9.Investment Option allocations(Continued) You may select up to 15 Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). You are allowed 12 free transfers each contract year. This applies to transfers before and after the income date. Please see the current prospectus for Investment Option requirements. Investment Protector Equity Fund of Funds Large Blend % AZL Balanced Index StrategySM Fund % AZL® J.P. Morgan U.S. Equity Fund % AZL FusionSM Balanced Fund % AZL® MFS Investors Trust Fund % AZL FusionSM Conservative Fund % AZL® S&P 500 Index Fund % AZL FusionSM Growth Fund Large Value % AZL FusionSM Moderate Fund % AZL® Davis New York Venture Fund % AZL Growth Index StrategySM Fund % AZL® Eaton Vance Large Cap Value Fund % Fidelity VIP FundsManager 50% Portfolio % AZL® Invesco Growth and Income Fund % Fidelity VIP FundsManager 60% Portfolio % Mutual Shares Securities Fund Mid Cap Specialty % AZL®Columbia Mid Cap Value Fund % AZL® Franklin Templeton Founding Strategy Plus Fund % AZL®Mid Cap Index Fund % AZL® Gateway Fund % AZL® Morgan Stanley Mid Cap Growth Fund % AZL® Invesco Equity and Income Fund Large Growth % BlackRock Global Allocation V.I. Fund % AZL®BlackRock Capital Appreciation Fund % Franklin Income Securities Fund % AZL®Dreyfus Equity Growth Fund % PIMCO VIT All Asset Portfolio International Equity % PIMCO VIT Global Multi-Asset Portfolio % AZL® International Index Fund % AZL® Invesco International Equity Fund % AZL® JPMorgan International Opportunities Fund % PIMCO EqS Pathfinder Portfolio % Templeton Growth Securities Fund Fixed Income High Yield Bonds Cash Equivalent % PIMCO VIT High Yield Portfolio % AZL® Money Market Fund Intermediate-Term Bonds Specialty % Franklin U.S. Government Fund % PIMCO VIT Unconstrained Bond Portfolio % PIMCO VIT Global Advantage Strategy Bond Portfolio % PIMCO VIT Real Return Portfolio % PIMCO VIT Total Return Portfolio % Templeton Global Bond Securities Fund Total of % (must equal 100%) F60001-NY02 Page 5 of 8 [(R-9/2012)] 9.Investment Option allocations(Continued) You may select up to 15 Investment Options. You must make allocations in whole percentages (e.g. 33.3% or dollars are not permitted). You are allowed 12 free transfers each contract year. This applies to transfers before and after the income date. Please see the current prospectus for Investment Option requirements. No Additional Benefit Fund of Funds Large Value % AZL Balanced Index StrategySM Fund % AZL® Davis New York Venture Fund % AZL FusionSM Balanced Fund % AZL® Eaton Vance Large Cap Value Fund % AZL FusionSM Conservative Fund % AZL® Invesco Growth and Income Fund % AZL FusionSM Growth Fund % Mutual Shares Securities Fund % AZL FusionSM Moderate Fund % AZL Growth Index StrategySM Fund High Yield Bonds % Fidelity VIP FundsManager 50% Portfolio % PIMCO VIT High Yield Portfolio % Fidelity VIP FundsManager 60% Portfolio Intermediate-Term Bonds Small Cap % Franklin U.S. Government Fund % AZL® Allianz AGIC Opportunity Fund % PIMCO VIT Global Advantage Strategy Bond Portfolio % AZL® Columbia Small Cap Value Fund % PIMCO VIT Real Return Portfolio % AZL® Federated Clover Small Value Fund % PIMCO VIT Total Return Portfolio % AZL® Oppenheimer Discovery Fund % Templeton Global Bond Securities Fund % AZL® Small Cap Stock Index Fund Cash Equivalent Mid Cap % AZL® Money Market Fund % AZL® Columbia Mid Cap Value Fund % AZL® Mid Cap Index Fund Specialty % AZL® Morgan Stanley Mid Cap Growth Fund % AZL® Franklin Templeton Founding Strategy Plus Fund % AZL® Gateway Fund Large Growth % AZL® Invesco Equity and Income Fund % AZL® BlackRock Capital Appreciation Fund % BlackRock Global Allocation V.I. Fund % AZL® Dreyfus Equity Growth Fund % Franklin Income Securities Fund % PIMCO VIT All Asset Portfolio International Equity % PIMCO VIT Global Multi-Asset Portfolio % AZL® International Index Fund % PIMCO VIT Unconstrained Bond Portfolio % AZL® Invesco International Equity Fund % AZL® JPMorgan International Opportunities Fund % PIMCO EqS Pathfinder Portfolio % Templeton Growth Securities Fund Large Blend % AZL® J.P. Morgan U.S. Equity Fund % AZL® MFS Investors Trust Fund % AZL® S&P 500 Index Fund Total of % (must equal 100%) F60001-NY02 Page 6 of 8 [(R-9/2012)] 10.Beneficiary designation (If you need additional space, attach a complete list signed by Owner(s).) ■Primary Percentage Relationship Social Security Number or Tax ID Number Phone Number ■Contingent First name MI Last name Date of birth (mm/dd/yyy) Street Address City State ZIP code ■Primary Percentage Relationship Social Security Number or Tax ID Number Phone Number ■Contingent First name MI Last name Date of birth (mm/dd/yyy) Street Address City State ZIP code ■Primary Percentage Relationship Social Security Number or Tax ID Number Phone Number ■Contingent First name MI Last name Date of birth (mm/dd/yyy) Street Address City State ZIP code Non-individual Beneficiary information ■ Qualified plan ■ Custodian ■ Trust (Include the date of trust in the name.) ■ Charitable Trust ■ Other Name of plan, custodian, trust, etc: ■Primary Percentage Relationship Social Security Number or Tax ID Number Phone Number ■Contingent Street Address City State ZIP code 11.Registered Representative By signing below, the Registered Representative certifies to the following: •I am FINRA registered and state licensed for variable annuity contracts in all required jurisdictions; and I provided the Owner(s) with the most current prospectus. •I certify that the statements of the applicant have been correctly recorded. ■Yes ■NoDoes the applicant have an existing life insurance policy or an existing annuity contract? ■Yes ■NoWill this annuity replace or change an existing life insurance policy or annuity contract? •I have provided the Owner with all appropriate disclosure and replacement requirements prior to the completion of this application. •If this is a replacement, include a copy of each disclosure statement and a list of companies involved. Registered Representative’s signature B/D Rep. ID Registered Representative’s first and last name (please print) Percent split Registered Representative’s signature (split case) B/D Rep. ID Registered Representative’s first and last name (please print) (split case) Percent split Registered Representative’s address Registered Representative’s telephone number Broker/dealer name (please print) Authorized signature broker/dealer (if required) Commission options (please check one) ■A■B■C F60001-NY02 Page 7 of 8 [(R-9/2012)] 12.Statement of applicant By signing below, the Owner acknowledges the applicable statements mentioned above and agrees to the following: I received a prospectus and have determined that the variable annuity applied for is not unsuitable for my investment objectives, financial situation, and financial needs. It is a long-term commitment to meet my financial needs and goals. I understand that the Contract Value and variable Annuity Payments may increase or decrease depending on the investment results of the variable Investment Options, and that under the Base Contract there is no guaranteed minimum Contract Value or variable Annuity Payment. If I selected any additional options, any guarantees provided for those options are outlined in my Contract and prospectus. To the best of my knowledge and belief, all statements and answers in this application are complete and true. It is further agreed that these statements and answers will become a part of any Contract to be issued. No representative is authorized to modify this agreement or waive any Allianz Life of NY rights or requirements. Pursuant to Section 3 of the federal Defense of Marriage Act (“DOMA”), same-sex marriages currently are not recognized for purposes of federal law. Therefore, the favorable Income deferral options afforded by federal tax law to an opposite-sex spouse under Internal Revenue code sections 72(s) and 401(s)(9) are currently NOT available to a same-sex spouse. Same-sex spouses who own or are considering the purchase of annuity products that provide benefits based upon status as a spouse should consult a tax advisor. To the extent that an annuity contract or certificate accords to spouses other rights or benefits that are not affected by DOMA, same-sex spouses remain entitled to such rights or benefits to the same extent as any annuity holder’s spouse. For information on current benefit features, restrictions or charges please review with your Registered Representative. ■ Please send me a statement of additional information (Also available at www.allianzlife.com/newyork) Owner signature Joint Owner signature Signed at (City, State) Signed date Trust:as trustee of the: Trustee’s signature Trust name (printed)Signed date Power-of Attorney:by: Contract owner’s name Attorney-in-fact signatureSigned date 13. Home office use only If Allianz Life Insurance Company of New York makes a change in this space in order to correct any apparent errors or omissions, it will be approved by acceptance of this Contract by the Owner(s); however, any material change must be accepted in writing by the Owner(s). Changes to this application that affect product, benefits, amount of insurance, or age require acceptance by Owner(s). Please call Allianz of NY with any questions at 800.624.0197. Mailing information Applications that HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of New York Allianz Life Insurance Company of New York NW 5990 NW 5990 PO Box 1450 1801 Parkview Drive Minneapolis, MN 55485-5990 Shoreview, MN 55126 Applications that DO NOT HAVE a check attached Regular mail Overnight, certified, or registered Allianz Life Insurance Company of New York Allianz Life Insurance Company of New York PO Box 561 5701 Golden Hills Drive Minneapolis, MN 55440-0561 Golden Valley, MN 55416-1297 F60001-NY02 Page 8 of 8 [(R-9/2012)]
